Citation Nr: 1415300	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to insure a complete review of the evidence.  


FINDING OF FACT

The Veteran's hearing impairment is no worse than level II in his right ear and no worse than level III in his left ear. 


CONCLUSION OF LAW

The criteria for an initial compensable disability rating have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in February 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished and therefore appellate review of the claims addressed above may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records and pertinent post-service treatment records.  Additionally, the Veteran was afforded VA examinations in April 2009 and March 2013.  The Board notes that these examinations were conducted in conjunction with a review of the claims file and interview of the Veteran and provide the relevant audiological test results to decide the claim.  As such, the Board finds the April 2009 and March 2013 VA examination reports adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The rating schedule establishes 11 auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  See 38 C.F.R. § 4.85.

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the evidence does not demonstrate that an initial compensable rating for the Veteran's bilateral hearing loss disability is warranted, at any point during the period on appeal.

The Veteran was afforded a VA examination in April 2009.  At that time he reported difficulty hearing in groups when people were talking.  He reported military noise exposure from artillery, mortars, infantry weapons, aircraft communications equipment, and vehicles.  He reported post-service occupational noise exposure from air nailers, table saws, and screw guns; and post-service recreational noise exposure from bowling alley noise.  He reported a history of head trauma.  Audiometry evaluation revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
50
55
LEFT
10
10
15
55
60

Average puretone thresholds were 29 decibels in the right ear and 35 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 88 in the left ear.  The examiner assigned a diagnosis of moderately severe bilateral sensoineural hearing loss.  

The Veteran was afforded another VA examination in March 2013.  At that time, he reported that he had trouble hearing in noise.  Audiometry evaluation revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
55
60
LEFT
0
5
10
55
60

Average puretone thresholds were 31 decibels in the right ear and 32 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 72 in the left ear.  The examiner assigned a diagnosis of bilateral sensoineural hearing loss.  

Also of record is a private audiological evaluation from August 2009 which was conducted by the Veteran's employer as part of a hearing conservation program.  Audiometry evaluation revealed puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
55
60
LEFT
25
15
15
60
55

Average puretone thresholds were 33 decibels in the right ear and 36 decibels in the left ear.  There is no indication that speech audiometry testing was conducted at the time of this evaluation.  

There is no indication that the Veteran receives VA or private treatment for his bilateral hearing loss disability, or that his bilateral hearing loss disability is more severe than what is reflected in the VA examination reports of record.  

The Board notes that none of the above audiological results qualify as an exceptional pattern of hearing impairment.  Applying these values to the rating criteria results in a numeric designation of, at worst, Level II in the right ear and Level III in the left ear.  See 38 C.F.R. § 4.85, Table VI.  Application of the levels of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a noncompensable rating.

The Board notes that the Court has held that, "in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing loss disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  Id.

In this case, the Board acknowledges that both the April 2009 and the March 2013 examination reports are somewhat lacking in their description of the functional effects of the Veteran's bilateral hearing loss disability.  In this regard, the April2009 VA examination report notes the Veteran's complaints that he had trouble hearing when groups of people were talking and the March 2013 VA examination report notes the Veteran's complaints of trouble hearing in noise.  Regardless of whether this satisfies the requirement in Martinak, the Veteran must demonstrate some prejudice due to any examination deficiency, which he has not done here.  Id.  Further, the Board notes that the Veteran has provided no evidence or allegation that his bilateral hearing loss disability causes more severe functional impairment than what was reported at his VA examinations.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a compensable rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

In sum, the Veteran's bilateral hearing loss disability is not shown to be worse than level II in the right ear and level III in the left, for the entire period on appeal.  These results fall squarely within the schedular criteria for noncompensable rating.  The criteria for a compensable disability rating are therefore not met.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability, difficulty hearing in noise, are contemplated by the schedular criteria.  There is no indication that the Veteran receives any treatment for his bilateral hearing loss disability or that his bilateral hearing loss disability has impacted his ability to work.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.





ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss disability is denied.  


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


